ON MOTION FOR REHEARING.
The motion for a rehearing in part is based upon a misunderstanding of this court’s ruling. The motion states: “The court held that the exceptions set forth in the bill of exceptions were not sufficient to present an issue o£ fact.” The court did not rule that the “ exceptions were not sufficient to raise an issue of fact.” The ' ruling was that the exceptions were not sufficient to raise the issue *9“that the direction of a verdict was erroneous,” etc. An issue was raised as to the sufficiency of the evidence to support the verdict, and that was decided. See second headnote. Also the issue of constitutionality, of the charter was raised and decided. See third headnote.
Under the charter of Bainbridge it is not essential that tax assessments should be made by the mayor and council as a whole. “Any two aldermen may do so.” Acts of 1859, p. 133. This power was retained by the new charter granted in 1901 (Ga. Laws 1901, p. 321).
It is insisted that a rehearing should be granted and the judgment of the trial court reversed, because the assessment by the city was not made “on or before July 1st, 1930.” The ordinance of the city, adopted in pursuance of charter power, provides: “Such assessment to be made on or by the first day of July in each year.” The record fails to show the precise date on which the original assessment was made. It does show that the notice by the mayor and council to the property owner was dated August 6, 1930. The final action in fixing the amount was November 4. It appears from the record that the property owner, on' receipt of notice that his returns were not satisfactory and that the city had increased the assessment, filed a protest, and the jury was authorized to find that he entered upon and participated in a hearing before the tax committee. Having thus treated the proceeding as valid, it will be held that the assessment was made in due time, or, if not in due time, the property owner has waived the benefit of Civil Code (1910), § 10. Behearing denied.